Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION
	Applicant has elected Species 1 in Figures 1-8 without traverse in the reply filed on 11/17/2020.  Claims 20, 21, 23-32 are currently pending in this application.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 20, 21, 23-27, 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATSURA (2013/0192405) in view of SHIPMAN (2014/0114538) and KATSURA2 (2014/0121047).

Regarding Claim 20, KATSURA teaches A bicycle electrical front derailleur (12) comprising: communication unit (46a) configured to receive a control signal; a movable member; a linkage including a first link member (36) and a second link member (34), the second link member (34) being disposed closer to a bicycle frame (16) than the first link member when the front derailleur is mounted to the bicycle frame (16); and an electrical actuation unit (40) configured to move the movable member (32) according to the control signal, the electrical actuation unit (40) including an electrical actuator (60) having an output shaft (shaft of 60 within 62) extending downwardly in a state where the bicycle electrical front derailleur is mounted to a bicycle.
KATSURA does not teach a wireless communication unit configured to wirelessly receive a control signal;
SHIPMAN teaches a wireless communication unit (274) configured to wirelessly receive a control signal.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in KATSURA to include the wireless communications unit in SHIPMAN to allow the derailleur to be controlled wirelessly.
KATSURA as modified teaches wherein the electrical actuation unit includes a printed circuit board (SHIPMAN 152), and the electrical actuator (SHIPMAN 226) is 
KATSURA does not teach the electrical actuation unit further including a gear reduction unit that is operatively connected to the output shaft of the electrical actuator to transmit rotational movement of the output shaft to the movable member via the linkage, the gear reduction unit having a rotational axis that is parallel to a rotational axis of the output shaft.
KATSURA2 teaches the electrical actuation unit further including a gear reduction unit (20) that is operatively connected to the output shaft (21) of the electrical actuator (31) to transmit rotational movement of the output shaft (21) to the movable member (133) via the linkage (Figs. 2a-3), the gear reduction unit (20) having a rotational axis that is parallel to a rotational axis of the output shaft (21).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in KATSURA so it has the gear reduction unit in KATSURA2 as a matter of design choice have the derailleur actuated using a gear linkage for more precise shifting and reduced jamming.


Regarding Claim 21, KATSURA as modified teaches wherein the electrical actuation unit (40) further includes a gear reduction unit (62) operatively connected to the electrical actuator (60) to transmit rotational movement of the output shaft of the electrical actuator to the movable member (32), the electrical actuator has a housing (outer portion of 60) from which the output shaft (shaft of 60 within 62) extends, and the 


Regarding Claim 23, KATSURA as modified teaches wherein at least part of the printed circuit board is arranged adjacent to the electrical actuator (SHIPMAN [0056], [0057], Fig. 11, 14).

Regarding Claim 24, KATSURA as modified teaches wherein the electrical actuation unit (40) includes an electrical port (SHIPMAN 148) electrically connected to the printed circuit board, and the electrical port is configured to be detachably connected to an electrical cable (66) to supply electrical power to the electrical actuation unit (40).

 Regarding Claim 25, KATSURA as modified teaches wherein at least part of the electrical port (SHIPMAN 148) is arranged rearwardly with respect to the electrical actuator (SHIPMAN Figs. 1, 7a).

Regarding Claim 26, KATSURA as modified teaches wherein at least part of the electrical port (SHIPMAN 148) is arranged downwardly with respect to the electrical actuator (SHIPMAN 226).



Regarding Claim 29, KATSURA as modified teaches further comprising a structure configured to detachably attach the wireless communication unit (SHIPMAN 274).  The assembly (SHIPMAN 152) can be removed from the derailleur (SHIPMAN Fig. 14).

Regarding Claim 30, KATSURA as modified teaches further comprising a base member (16a) configured to support the electrical actuation unit (40) with respect to the bicycle.

Regarding Claim 31, KATSURA as modified teaches wherein the movable member (32) includes a chain guide and the base member (16a) that supports the chain guide with respect to the bicycle (10).

Regarding Claim 32, KATSURA as modified teaches wherein the printed circuit board (SHIPMAN 152) is connected to a position detection circuit (SHIPMAN 272) for determining an amount of rotational movement that is outputted by the gear reduction unit (SHIPMAN [0055], [0059]).


27 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATSURA (2013/0192405) in view of SHIPMAN (2014/0114538) and KATSURA2 (2014/0121047) and further in view of JORDAN (2013/0061705).

Regarding Claim 27, KATSURA as modified does not teach wherein the electrical actuation unit is configured to receive a control signal from the electrical cable or the wireless communication unit.
JORDAN teaches wherein the electrical actuation unit is configured to receive a control signal from the electrical cable or the wireless communication unit [0041].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the actuation unit in KATSURA so it has both wired and wireless communication capabilities as in JORDAN to allow the derailleur to be controlled by different types of transmitters according to preference.


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATSURA (2013/0192405) in view of SHIPMAN (2014/0114538) and KATSURA2 (2014/0121047) and further in view of MIGLIORANZA (2008/0312799).

Regarding Claim 28, KATSURA as modified teaches wherein the wireless communication unit (SHIPMAN 274) includes a wireless communicator that is configured to wirelessly receive shift signals 

MIGLIORANZA teaches wherein to transmit at least one of position data and operational data [0113].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the communication unit in KATSURA so it receives position data as in MIGLIORANZA so the control unit knows when a shift is complete and the completed shift configuration can be displayed on a display unit.


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654